 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Salvation Army Eventide Residence and Nursingand Convalescent Home Employees' Division of Lo-cal 79, Service Employees International Union,AFL-CIO. Case 7-CA-16281September 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENE.I.OUpon a charge filed on April 16, 1979, by Nursingand Convalescent Home Employees' Division of Lo-cal 79, Service Employees International Union,AFL-CIO, herein called the Union, and duly servedon The Salvation Army Eventide Residence, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 7, issued a complaint on May 2, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 8, 1979,following a Board election in Case 7 RC-14977, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about April 2, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 11, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. Specifically, Respondentadmitted, inter alia, that the Board certified theUnion as the exclusive bargaining representative onFebruary 8, 1979; that the Union requested bargain-ing on and after February 22, 1979; and that Respon-dent refused to bargain with the Union on and afterApril 2, 1979. Respondent's answer denies that theI Official notice is taken of the record in the representation proceeding.Case 7-RC-14977, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystemr, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.. 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir 1968); Sec.9(d) of the NLRA, as amended.Union is the properly designated exclusive bargainingrepresentative of the unit employees, and that its re-fusal to bargain is for the sole reason that it doubtsthe validity of the outstanding certification. Respon-dent neither admitted nor denied certain other allega-tions related to the Union's status as a labor organiza-tion, that the certified unit is an appropriate unit, andthat a majority of the employees in the appropriateunit selected the Union as their exclusive bargainingrepresentative in the September 7, 1978, election. Fi-nally, Respondent denies the conclusionary allega-tions that it acted unlawfully in refusing to recognizeand bargain with the Union.2On June 19, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 27, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent's answer admits inpart, and denies in part, the allegations of the com-plaint. In response to the Notice To Show Cause, Re-spondent contends that the distribution of literatureby the Union created the impression that the Boardwas endorsing the Union, that Respondent's objec-tion should have been sustained, and that a new elec-tion should have been directed. The General Counselcontends that all material factual issues are admittedin Respondent's answer or have previously been de-cided by the Board. We agree with the General Coun-sel.Our review of the record herein reveals that, pursu-ant to a Stipulation for Certification Upon ConsentElection, Case 7-RC 14977, an election was held onSeptember 7, 1978, in the appropriate unit. The tallywas 32 for, and 25 against, the Union; there were 5challenged ballots, an insufficient number to affectthe results of the election. On October 6. 1978. the2 Respondent also included in its answer the following affirmative de-fenses:(1) Respondent is a nonprofit corporation, which does not engage In noraffect interstate commerce within the scope of the Act;(2) The factual matters alleged in the complaint do not constitute an un-fair labor practice within the meaning of the Act;(3) Respondent's gross revenues are below the standards established hvthe Board as requisite for it to exercise jurisdiction in this matter.245 NLRB No. 31370 SALVATION ARMY EVENTIDE RESII)ENCERegional Director issued his Report and Recommen-dation on Objections and Notice of Hearing, in whichhe recommended that the Employer's Objection 2 beoverruled and that a hearing be held on Objection .On November 3, 1978, the Hearing Officer. KarenCordry, issued her Report and Recommendation onObjections. Respondent filed exceptions to the Reporton Objections with the Board. On February 8, 1979,the Board issued a Decision and Certification of Rep-resentative.On February 22, 1979, the Union requested Re-spondent to bargain collectively with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment. On April 2, 1979, Re-spondent refused to recognize and bargain with theUnion as the exclusive collective-bargaining repre-sentative of the employees in the certified bargainingunit.In response to a Motion for Summary Judgment,an adverse party may not rest upon denials in itspleadings, but must present specific facts which re-quire a hearing.) Although Respondent has deniedcertain allegations of the complaint, as describedabove, it has not set forth specific facts showing thatthere is a genuine issue for hearing.4In these circum-stances, we are satisfied that there are no materialfacts in dispute which require a hearing.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.sAll issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:Peerless of Amenca, Inc., 229 NLRB 183 (1977).'We find no ment in Respondent's affirmative defenses. We note thatRespondent did not contestjunsdiction in the representation case and that itentered into a Stipulation for Certification Upon Consent Election pursuantto which the September 7. 1978, election was held. See Jack L. Willham.,D.D.S. db/a Empire Denral Co, 211 NLRB 860 (1974).tSee Pittsburgh Plate Glass Co. v. N.I.R B. 313 U.S. 146. 162 (1941)Rules and Regulations of the Board, Secs. 102.67 ( and 102.69(c)FINI)INGS F() FA(CI1. IHiE BUSINESS ()F RESPONI)I-NIRespondent is. and has been at all times materialherein, a corporation duly organized under, and exist-ing by virtue of, the laws of the State of New York.At all times material herein. Respondent has main-tained its principal office and place of business at2643 Park Avenue, Detroit, Michigan, herein calledthe Detroit place of business. Respondent providesservices for the aged. including independent living ac-commodations and nursing care. Respondent's placeof business located at Detroit, Michigan, is the onlyfacility involved in this proceeding. During the fiscalyear ending September 31. 1978. which period is rep-resentative of its operations during all times materialhereto, Respondent received gross revenues in excessof $200,000 from the operation of its Detroit place ofbusiness. During the fiscal year ending September 31.1978, Respondent, in the course and conduct of itsbusiness operations. purchased and caused to betransported to its Detroit place of business. naturalgas valued in excess of $1,000, which gas wias receiveddirectly from the Michigan Consolidated Gas Conm-pany, located in the State of Michigan, which hadreceived the said gas delivered to Respondent directlyfrom points located outside the State of Michigan.We find, on the basis of the foregoing, that Respon-dent is. and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. TIlE LABOR ORGiANIZATION INVOIVEDNursing and Convalescent Home Employees' Divi-sion of Local 79, Service Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRAC(TICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time nurses aides,orderlies, dietary employees, housekeeping em-ployees, laundry employees, ward clerks, recep-tionist. maintenance employees and elevator op-371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerators employed by the Employer at its nursinghome and home for the aged located at 2643Park Avenue, Detroit, Michigan; but excludingall office employees, full-in employees, depart-ments heads, assistant department head, assist-ant food service director, dietary supervisor, of-fice manager, assistant office manager,confidential employees, guards, and supervisorsas defined in the Act.2. The certificationOn September 7, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on February 8, 1979, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's ReJiusalCommencing on or about February 22, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about April 2, 1979, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceApril 2, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR L.ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. I HE REMEI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultro' Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC(.USIONS 01 LAWI. The Salvation Army Eventide Residence is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Nursing and Convalescent Home Employees'Division of Local 79, Service Employees Interna-tional Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time nurses aides,orderlies, dietary employees, housekeeping employ-ees, laundry employees, ward clerks, receptionist,maintenance employees and elevator operators em-ployed by the Employer at its nursing home andhome for the aged located at 2643 Park Avenue, De-troit, Michigan; but excluding all office employees,full-in employees, department heads, assistant depart-ment head, assistant food service director, dietary su-pervisor, office manager, assistant office manager,confidential employees, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since February 8, 1979. the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.372 SALVATION ARMY EVENTIDE RESIDENCE5. By refusing on or about April 2, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TheSalvation Army Eventide Residence, Detroit, Michi-gan, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Nursing and Convales-cent Home Employees' Division of Local 79, ServiceEmployees International Union, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time nurses aides,orderlies, dietary employees, housekeeping em-ployees, laundry employees, ward clerks, recep-tionist, maintenance employees and elevator op-erators employed by the Employer at its nursinghome and home for the aged located at 2643Park Avenue, Detroit, Michigan; but excludingall office employees, full-in employees, depart-ment heads, assistant department head, assistantfood service director, dietary supervisor, officemanager, assistant office manager, confidentialemployees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its place of business at 2643 Park Ave-nue, Detroit, Michigan copies of the attached noticemarked "Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 7. afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6In the event that this Order is enforced by a judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Nurs-ing and Convalescent Home Employees Divisionof Local 79, Service Employees InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time nursesaides, orderlies, dietary employees, housekeep-ing employees, laundry employees, wardclerks, receptionist, maintenance employees373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand elevator operators employed by the Em-ployer at its nursing home and home for theaged located at 2643 Park Avenue, Detroit,Michigan; but excluding all office employees,fill-in employees, department heads, assistantdepartment head, assistant food service direc-tor, dietary supervisor, office manager, assist-ant office manager, confidential employees,guards, and supervisors as defined in the Act.THE SALVATION ARMY EVENTIDE RESI-DENCE174